Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group I and species (SEQ ID NO: 14, SEQ ID NO: 2) in the reply filed on 7/14/2022 is acknowledged.  
The traversal is on the ground(s) that: search and examination will likely yield similar results and can be made without serious burden; requirements are optional; if search and examination can be made without serious burden, the Examiner must examine it on the merits, even though it arguably may include claims to distinct or independent inventions; applicant should not be required to incur additional costs; as to species, search and examination will likely yield similar results and can be made without serious burden.
This is not found persuasive because: as indicated in the Restriction Action issued 4/14/2022, Inventions I-IV are independent and distinct for the reasons as indicated, and there would be a serious search and examination burden because at least the following reasons apply:  the inventions have acquired a separate status in the art in view of their different classifications; the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter. As to costs, applicant is encouraged to elect the most pertinent invention. As to species, the claims are directed to independent or distinct species for the reasons as indicated, and further there is a search and examination burden for the patentably distinct species because at least the following reasons apply: the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2022.
Claims 1-5 are under consideration. 

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 7/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. The drawings are objected to because:  

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

It is noted that petition to accept color drawings has been dismissed as indicated by decision issued on 1/10/2022.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4. The disclosure is objected to because of the following informalities: 
A. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 17, 69, among possibly others. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
B. The use of the trademarked terms has been noted in this application on pages 37, 68, 69, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
5. Claims 1, 3 are objected to because of the following informalities:  
As to claim 1, for improved claim language, the claim should recite “… of said one or more sites increases the levels…”.
As to claim 3, there should be a space between “human” and “v3”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-5 as submitted 7/14/2022.
As to claim 1, the claim recites “efficient”. The term “efficient” is a relative term which renders the claim indefinite. The term “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, the claim recites “further comprising a universal chromatin opening element”. It is not clear if the opening element is an additional component to the modifying element or not, or what components or other components are included in the modifying element. 
Further, the claim recites “transfecting a host cell or tissue with an expression vector”. It is not clear is said vector is the vector as recited in line 2 of claim 1 or not.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1-5 as submitted 7/14/2022.
Each of the claims is drawn, inherently or explicitly, to any host cells or tissue that is able to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein. Thus, the claims are drawn to methods of using a genus of cells or tissues that are able to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein. It is noted that instant claims merely recite “host cell or tissue” and thus read on “any” such “host cell” or “tissue”.
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the specification teaches: wherein N-glycosylation is a process wherein oligosaccharide polymers containing a small number of monosaccharides are attached to the amide nitrogen of an asparagine residues of a protein (p. 19); wherein use of bacterial system lacking the ability to properly N-glycosylate proteins failed to produce soluble, functional protein; expression in tobacco was not successful; (p. 26); wherein use of NIH 3T3 cell lines demonstrated v3 is processed through the classical pathway, and N-linked glycosylation was essential for efficient secretion and solubility (p. 26; p. 59); wherein mammalian host cells facilitates proper N-glycosylation (p. 32); including HEK and CHO (p. 33); wherein transfected HEK cells demonstrated lack of recovery of soluble recombinant protein (p. 46). 
The art teaches varying results for glycosylation patterns of expression systems, even among mammalian cells. For example, Goh et al. (“Impact of host cell line choice on glycan profile,” Critical Reviews in Biotechnology, 38:6: 851-867 (2018))(See PTO-892: Notice of References Cited) teaches: as a result of variations in monosaccharide composition, glycosidic linkages and glycan branching, glycosylation introduces considerable complexity and heterogeneity to therapeutics (abstract); different host systems may express varying glycosylation enzymes and transporters, contributing to the specificity and heterogeneity in glycosylation profiles and subsequent clinical effectiveness (p. 853); despite their wide use, nonhuman mammalian cells lack of have differing machineries for human-type glycosylation (p. 854); protein glycosylation is significantly dependent on the host cell type (p. 862). Croset et al. (“Differences in the glycosylation of recombinant proteins expressed in HEK and CHO cells,” Journal of Biotechnology, 161: 336-348 (2012))(See PTO-892: Notice of References Cited) teaches: significant differences in glycosylation and glycostructures exist between recombinant proteins expressed in mammalian, yeast and insect cells. However, differences in protein glycosylation between different mammalian cell lines are much less well known (abstract); we detected very significant differences of glycosylation between the proteins expressed in HEK and CHO cells (p. 344); in light of the significant differences detected in the glycosylation of all proteins analyzed, different functional results might be obtained depending on the production cell line used (p. 347).
In view of such teachings, the application does not teach a representative set of cells or tissues within the scope of the claims that are able to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein. Further, there is no apparent common structure to the cells or tissues that distinguishes those that are able to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein from those that do not. There is therefore a high level of uncertainty as to which cells or tissues fall within the scope of the indicated genus.
 In view of the fact that the examples provided do not demonstrate possession of cells or tissues that are able to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein, and that the application has identified no structure correlating with said cells, there is insufficient written description support for the indicated genus of cells or tissues, and therefore for the methods of using them. 
In the present case, applicant has identified cells or tissues useful in the claimed methods only by function: the ability to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein. 
However, while the application identifies NIH 3T3, it does not identify a representative sample of cells or tissues that have the ability to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein. Because there is no identification of structures common to each cell or tissue, nor sufficient representative examples of the cells or tissues by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus through identification of a structure and function. While all of the cells or tissues are required to have ability to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein, this is not alone sufficient structure to correlate with the function. This is because, the mere presence of an expression system does not demonstrate that the cells or tissues have ability to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein. 
For the reasons above, and in view of the uncertainty as to which cells or tissues would be able to show the ability to N-glycosylate rV3 at any one or more glycosylation sites, and wherein N-glycosylation of that one or more sites increases the levels of secretion and/or solubility of the expressed rV3 in aqueous solution as compared to levels of secretion and/or solubility of a non-N-glycosylated form of the rV3 protein, the application has not provided sufficient written description support for the use of the genus of cells or tissues identified in claim 1. The application therefore fails to provide adequate support for methods of using this genus of cells or tissues.

Conclusion
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648